HAMILTON, J.:
Epitomized Opinion
The actions were taxpayers’ suits to enjoin further proceedings in the construction of turnpike known as the Monroe Road and the Oxford-Millville Road. The improvements were intiated by the Commissioners without the presentation of a petition. Plaintiffs objected to the proceedings on the grounds that the Commissioners’ vote was not unanimous except as to the preliminary resolutions, that notice of the proposed improvements hád not been published, and that the Auditor had not fi’ed a certificate that money was available for the project. The trial court enjoined further proceedings. Defendants appealed and the Court of Appeals in sustaining the injunction held:
1. Where road improvements are initiated by the County Commissioners without presentation of a petition, Section 6910 requiring authorization of such action, by unanimous vote of the board, applies only to preliminary resolutions and not to any other step in the transaction.
2. Notice of - the construction, not reconstruction or repairing, of a turnpike must be published ip a newspaper by Sectioon 6912, to give taxpayers an opportunity to object.
3.The County Auditor, under Section 5660, must certify that money is available for the project even though the improvement- is. to be paid for by bond issue. - ■ • ■